Citation Nr: 0115115	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 6, 
1998, for an initial 60 percent rating for degenerative disc 
disease at C3-7 with radiculopathy.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  The veteran's original claim of service connection for 
degenerative disc disease at C3-7 with radiculopathy was 
received at the RO on November 6, 1998.


CONCLUSION OF LAW

An effective date prior to November 6, 1998, for an initial 
60 percent rating for degenerative disc disease at C3-7 with 
radiculopathy, is not warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107), 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The facts in this case are not in 
dispute.

The veteran's service medical records show that he was a 
pilot and initially sustained a neck injury in July 1972 as a 
result of having to eject.  It is noted that his neck 
stiffness and pain as a result of this incident resolved with 
no sequelae.  However, the veteran was hospitalized with 
complaints of decreased sensation in his left arm and fingers 
due to a second neck injury which he sustained in March 1973 
as a result of having to eject.  The diagnosis was C-7 
radiculitis.  A July 1979 report of orthopedic consultation 
notes that X-rays revealed degenerative changes at C4, C5, 
C6, and C7.  The veteran's service medical records show that 
he continued to complain of recurrent shoulder and neck pain 
as well as headaches, dizziness, and vertigo until his 
release from active duty  

On November 8, 1998, the RO received the veteran's original 
claim for service connection for a cervical spine condition.  
In support of his claim, the veteran submitted private 
medical reports, dated in December 1997 and March 1998, which 
noted diffuse degenerative spondylosis in the cervical spine 
extending from C3 to T1.  

In a May 1999 letter to the RO, the veteran stated that the 
impairment caused by the injuries he suffered during 
emergency ejections from aircraft in "July 1972 and March 
1973 have never diminished and are becoming more severe and 
debilitating."  He further stated that the "symptoms began 
the day of the second ejection and have continued 
thereafter."

A May 1999 report of VA examination included an impression of 
severe radiculopathy, C4-5, on the right with intermittent 
reflex nausea and vertigo.  

Upon consideration of the foregoing, by an August 1999 rating 
decision, the RO granted service connection for degenerative 
disc disease at C3-7 with radiculopathy and assigned a 
schedular evaluation of 60 percent disabling effective from 
November 6, 1998, the date of receipt of the veteran's 
original claim.

In his April 2000 notice of disagreement with the effective 
date of the August 1999 rating decision, the veteran 
requested that the effective date of his disability 
compensation be changed to December 31, 1981, the date of his 
retirement from active duty.  He argued that the earlier 
effective date was warranted because, from April 1973 to 
December 1981, he "repeatedly requested medical 
assistance." for aircraft ejection injuries which he 
suffered in 1972 and 1973.

Additionally, in an August 2000 letter from the veteran, 
which has been accepted in lieu of his VA Form 9, Appeal to 
Board of Veterans' Appeals, as his substantive appeal, the 
veteran stated that, at the time of his retirement, he was 
not advised that the VA had any "cognizance of [his] 
situation, nor any responsibility or authority related to 
it."  He further stated that he "only became aware that 
[he] might be eligible for assistance through the Department 
of Veterans Affairs through a television public service 
announcement in 1998."

Criteria and Analysis:  As set forth above, the RO has 
assigned an effective date of November 6, 1998, for the award 
of service connection and the initial 60 percent rating for 
the veteran's cervical spine disability.  The effective date 
currently in effect corresponds to the date of receipt of the 
veteran's original claim for this disability.

The record does not show, nor does the veteran contend, that 
an application or informal claim for his cervical spine 
disability was received prior to November 6, 1998.  Rather, 
he argues that he is entitled to an effective date from the 
date of his separation from service because he was treated 
for recurrent complaints associated with his cervical spine 
injuries during service and he was not advised of his 
potential eligibility for VA disability benefits at the time 
of his retirement.  

Pertinent law and regulations provide that, unless 
specifically provided otherwise, the effective date of an 
award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2000).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of the claim.  38 
C.F.R. 
§ 3.400(o)(2).

In this case, the veteran appealed the initial grant of the 
disability rating for his service connected degenerative disc 
disease at C3-7 with radiculopathy.  The Court has held that 
his appeal is not a new claim seeking an increased disability 
rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(citing Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (claim 
for increase "based upon facts different from the prior 
final claim.")); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in claim for increased rating "veterans claim 
that his service-connected disability has undergone an 
increase in severity since that prior claim.").

In this regard, for claims seeking entitlement to disability 
compensation, the effective date of a disability rating is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  As it is 
undisputed that the claim was not received until November 6, 
1998, there is no basis under law to allow the effective date 
requested by the veteran.

The Board has considered the veteran's contentions that he 
would have applied for VA benefits sooner had he been advised 
of his potential eligibility.  However, his contentions do 
not provide a basis on which to grant his claim.  Individuals 
dealing with the Government are charged with knowledge of the 
Federal statutes and agency regulations.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1990).  In addition, 
everyone is bound by these regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardships 
resulting from innocent ignorance."  Id., quoting Fed. Crop 
Ins. Corp. v. Merrill, 322 U.S. 380, 384-385 (1947).  
Furthermore, VA is under no legal obligation to notify 
individually every potential claimant of his or her possible 
entitlement to VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991); Lyman v. Brown, 5 Vet. App. 194 (1993).

In summary, the pertinent statutory and regulatory criteria 
governing this matter are clear and specific, and the Board 
is bound by them.  Simply put, there is no legal basis under 
which to assign the commencing date requested by the veteran.  
As the disposition of this claim is based on the law and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.


ORDER

An effective date earlier than November 6, 1998, for an 
initial 60 percent rating for degenerative disc disease at 
C3-7 with radiculopathy is denied.





		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

